internal_revenue_service number info release date index numbers mr office of u n system administration bureau of international_organization affairs u s department of state room washington d c dear mr cc ita genin-144179-01 this letter responds to your inquiry of date asking about the taxability of various types of income earned by u s citizens and permanent residents who work for international organizations this letter is an information_letter as defined in section dollar_figure of revproc_2001_1 2001_1_irb_1 an information_letter is advisory only and has no binding effect on the internal_revenue_service section dollar_figure of revproc_2001_1 as we understand the facts this inquiry is pursuant to negotiations between the u s department of state and various international organizations regarding types of income to be earned by american citizens and permanent residents you seek an understanding of how various types of income are taxed and will use the information to explain to the concerned international organizations the position the u s department of state will take vis-a-vis a particular income the types of income at issue include salaries various types of allowances grants and subsidies and reimbursements of certain costs sec_1 of the internal_revenue_code generally imposes a tax on individuals determined as a percentage of taxable_income sec_63 generally defines taxable_income as gross_income minus allowed deductions other than the standard_deduction in the case of individuals who do not elect to itemize their deductions for the taxable_year the term taxable_income means adjusted_gross_income minus the standard_deduction and the deduction for personal exemptions provided in sec_151 sec_63 genin-144179-01 sec_62 provides the term adjusted_gross_income means in the case of an individual gross_income less certain deductions sec_61 generally defines gross_income as all income from whatever source derived sec_61 also provides a list of types of income that constitute gross_income sec_1_61-1 of the income_tax regulations defines gross_income to include income realized in any form whether in money property or services unless excluded by another provision of law income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash gross_income is not limited to the types of income listed in sec_61 u s citizen employees if the employees of international organizations are u s citizens or u s residents compensation_for services is generally included in their gross_income sec_61 sec_1_61-2 provides a list of examples of compensation_for services including wages salaries commissions paid to salesmen compensation_for services on the basis of a percentage of profits fringe_benefits tips bonuses termination or severance_pay rewards jury fees retirement pay of employees pensions and retirement allowances the includibility of the various types of income for u s citizens and residents also depends upon whether the various types of income are specifically excluded from gross_income under a statutory exclusion provision exclusion by qualified individuals of foreign_earned_income sec_911 provides qualified individuals may elect to exclude from their gross_income and exempt from u s tax their foreign_earned_income the sec_911 exclusion is limited by sec_1_911-6 which prohibits other exclusions from gross_income deductions and credits to the extent the exclusion deduction or credit is properly allocable to or chargeable against amounts excluded from gross_income under sec_911 sec_1_911-6 thus moving_expenses for example cannot be both excluded from gross_income under sec_911 and deducted under sec_217 sec_1_911-6 see also revrul_75_84 1975_1_cb_236 revrul_75_85 1975_1_cb_239 a qualified_individual is an individual whose tax_home is in a foreign_country and who is a u s citizen who establishes a bona_fide residency for an uninterrupted period of an entire taxable_year or a u s citizen or resident who during any period of consecutive months is present in a foreign_country or countries during at least full days in those months genin-144179-01 foreign_earned_income is the amount received by a qualified_individual from sources within a foreign_country that constitutes earned_income attributable to services performed by that individual during the period for which that individual is in the foreign_country sec_911 foreign_earned_income includes wages salaries professional fees bonuses and other_amounts received as compensation_for_personal_services actually rendered sec_1_911-3 e and e such compensation is considered to derive from sources within a foreign_country if it is attributable to services performed by an individual in a foreign_country or countries sec_1_911-3 foreign_earned_income does not include any meals or lodging provided by employers in_kind which qualifies under sec_119 as a camp in a foreign_country as described below foreign_earned_income also does not include any amount received as a pension or annuity any amount_paid by an employer which is the u s government nor any amount received by beneficiaries of nonexempt trusts or nonqualified annuities under sec_402 and sec_403 sec_1_911-3 if an individual working at an international_organization is an employee of the u s government then the sec_911 exclusion is not available provided the u s citizen or resident employees of international organizations can meet the qualified_individual requirements of sec_911 the types of income paid_by their international_organization employers generally qualify as foreign_earned_income that is excludable under sec_911 the amount of foreign_earned_income the u s citizen or u s resident employees of international organizations may exclude per year is limited to amounts listed in sec_911 in case of employees who are qualified individuals for periods of less than a year the exclusion amount listed in sec_911 is multiplied by the number of qualifying days in the taxable_year over the number of days in the taxable_year sec_1_911-3 exclusion by qualified individuals of certain housing costs sec_911 also provides that qualified individuals may elect to exclude from their gross_income and exempt from u s tax their housing_cost_amount housing_cost_amount is an amount derived from a complex formula described below based on housing_expenses housing_expenses include both cash allowances and housing provided in-kind by the employer if however in-kind housing provided by the employer constitutes a camp in a foreign_country described in sec_1_119-1 then this sort of in-kind housing is not included in the definition of either foreign_earned_income or the housing_cost_amount sec_1_911-3 and sec_1 b vii thus u s citizen and u s resident genin-144179-01 employees of international organizations who are provided housing constituting a camp in a foreign_country described in sec_1_119-1 must deduct their housing_cost_amount under the rules of sec_119 not under sec_911 in addition to cash allowances and housing provided in-kind by the employer housing_expenses also include rent utilities insurance occupancy taxes furniture rental household repairs and parking paid beyond or in the absence of allowances and housing provided by the employer sec_1_911-4 housing_expenses do not include the cost of house purchase furniture purchase domestic labor mortgage interest taxes depreciation the expenses of more than one foreign household expenses excluded from gross_income under sec_119 expenses excluded as deductible moving_expenses under sec_217 or the cost of a pay television subscription sec_1_911-4 as with foreign_earned_income the housing_cost_amount u s citizen and resident employees of international organizations may exclude per year is limited the excludable housing_cost_amount is the amount equal to the excess of the housing_expenses of an individual his spouse and dependants residing with him for a taxable sec_119 provides the value of any meals or lodging furnished to an employee his spouse and his dependants by his employer for the convenience_of_the_employer shall be excluded from the employee’s gross_income if in the case of meals the meals are furnished on the business_premises of the employer or in the case of lodging the employee is required to accept the lodging on the business_premises of his employer as a condition of his employment sec_1_119-1 of the income_tax regulations specifies the employee will be regarded as required to accept the lodging as a condition of his employment if the employee is required to be available for duty at all times or if the employee could not perform the services required of him unless he is furnished such lodging cash allowances for meals or lodging received by an employee are not excludable under sec_119 sec_1_119-1 the lodging will be regarded to be on the business_premises of the employer if it is a camp in a foreign_country sec_1_119-1 camps in foreign countries possess the following characteristics they are provided because the place where the employee renders his services is in a remote_area where housing is not available they are located as near as practicable to the place where the employee renders his services and they are furnished in a common area or enclave which is not available to the general_public and which normally accommodates or more employees sec_1_119-1 some u s citizen and u s resident employees of international organizations may be required to accept housing in_kind provided by their international_organization employers that meets the characteristics of camps described in sec_1 d genin-144179-01 year reduced by an amount equal to the product of percent of the salary of a gs-14 u s government employee multiplied by the number of qualifying days of such taxable_year within which he was in the foreign_country sec_911 and sec_1_911-4 and c for example if a u s citizen employee of an international_organization receives a salary of dollar_figure per year and housing provided by the international_organization with a fair rental value of dollar_figure per year and pays dollar_figure per year in additional housing_expenses then his gross_income is dollar_figure his housing_expenses of dollar_figure are the sum of the dollar_figure fair rental value of his employer-provided house and the dollar_figure per year in additional housing_expenses his housing_expenses are reduced by an amount equal to percent of the salary of a gs-14 u s government employee multiplied by the number of days of such taxable_year within which he was in the foreign_country over if the salary of a gs-14 employee is dollar_figure and he was a qualified_individual for the entire year this amount is dollar_figure subtracting dollar_figure from dollar_figure produces the excludable housing_cost_amount dollar_figure in this case dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure permanent resident employees sec_893 provides in part that wages fees or salaries of any employee of an international_organization as defined in sec_7701 received as compensation_for official services to such international_organization shall not be included in gross_income and shall be exempt from taxation if the employee is not a citizen_of_the_united_states income received by an alien employee of an international_organization from sources other than his official compensation such as personal business or investment_income does not qualify for exclusion_from_gross_income and exemption from tax under sec_893 unless specifically exempted under another provision of the internal_revenue_code such income is generally includible in the employee’s gross_income and will be subject_to u s tax the sec_893 exclusion_from_gross_income and tax exemption does not apply however to lawful permanent resident green card holder employees of international organizations who have executed and filed the waiver under sec_247 of the immigration and nationality act ina in order to retain their immigrant ie lawful permanent resident status sec_1_893-1 title u s c sec_1257 after the date of filing the waiver a green card holder employee is no longer entitled to the sec_893 tax exemption with respect to compensation he received from the international_organization the legislative_history to sec_247 of the ina indicates that congress was concerned that green card holders who are eligible for u s citizenship should not be entitled to privileges exemptions and immunities resulting from their occupational status including exemption from tax on their genin-144179-01 salaries that would not be equally available to u s citizens similarly situated h rept no 82d cong 2d sess s rept 82d cong 2d sess we hope this general information is helpful for more specific guidance a taxpayer may request a private_letter_ruling from the national_office of the internal_revenue_service please refer to revproc_2001_1 2001_1_irb_1 for procedures for requesting a private_letter_ruling if we can be of further assistance to you regarding this matter please contact of the income_tax and accounting division at sincerely paul m ritenour chief branch office of associate chief_counsel income_tax and accounting
